Komisyon Opotinite Anbochaj Egal (EEOC)
ak
Divizyon pou Dwa Sivil nan Depatman Lajistis,
Biwo Avoka Espesyal pou Pratik Malonèt nan travay ki gen rapò ak
imigrasyon (OSC)
Ou Konnen Kote pou ou Ale ?
Gen plizyè lwa federal ki pwoteje aplikan travay ak travayè kont diskriminasyon anbochaj . Ajans
federal yo ki mennen ankèt sou diskriminasyon fè respekte lwa sa yo.
Plizyè fwa moun yo pa konnen ki kote yo ka resevwa ed lè yo kwè ke yo te viktim diskriminasyon paske,
selon kalite diskriminasyon nan oswa gwosè anplwayè a, gen diferan ajans ki ka enplike nan sa. Ti liv sa
a pral ede w konprann ki ajans pou ou kontakte si ou panse ou se yon viktim diskriminasyon.

Diskriminasyon Baze sou Orijin Nasyonal
Ki sa ki se diskriminasyon nan travay ki baze sou orijin nasyonal ?
Anjeneral, sa a se lè anplwayè w la trete w yon fason diferan ki baze sou peyi nesans ou oswa zansèt
(aktyèl oswa sipoze), group etnik, oswa nan kèk sikonstans, ki baze sou aksan ou a oswa kapasite w
nan pale angle.
Yon egzanp diskriminasyon orijin nasyonal, se lè patwon yo anboche travayè ki pale angle natif natal
sèlman menm lè yon aksan pa ta entèfere ak pèfòmans travay la.
Ki ajans pou mwen kontakte si mwen vle pote yon chaj diskriminasyon ki baze sou orijin
nasyonal?
Si patwon ou a gen omwen 15 anplwaye nan konpayi an tout antye (pa sèlman nan kote ou te
travay), ou ta dwe pote plent devan EEOC an. Ou ka rele 1‐800‐669‐4000 oswa ale sou entènèt
www.eeoc.gov/field pou ou jwenn biwo lokal ou.
Si patwon ou a gen ant 4 ak 14 anplwaye nan konpayi an tout antye, ou ta dwe pote plent ak OSC. Ou
ka rele liy dirèk OSC la nan 1‐800‐255‐7688 pou poze kesyon sou dwa ou yo, oswa vizite sit entènèt
OSC nan: www.justice.gov/crt/about/osc

Diskriminasyon Baze sou Kondisyon Sitwayènte
Ki sa ki se diskriminasyon nan travay ki baze sou kondisyon sitwayènte?
Sa a se lè anplwayè w la trete w yon fason diferan paske ou se, oswa ou pa, yon sitwayen ameriken,
oswa paske ou se yon sèten klas nan imigran yo.
Yon egzanp diskriminasyon estati sitwayènte, se lè anplwayè yo sèlman vle anboche moun ki gen viza
H1‐B.
Ki ajans pou mwen kontakte si mwen vle pote yon chaj diskriminasyon ki baze sou kondisyon
sitwayènte?
Si patwon ou a gen omwen 4 anplwaye nan konpayi an tout antye, ou ta dwe pote plent ak OSC .
Ou ka rele liy dirèk OSC la nan 1‐800‐255‐7688 pou w poze kesyon sou dwa ou yo, oswa vizite sit
entènèt OSC lan nan: www.justice.gov/crt/about/osc
Haitian Creole

Diskriminasyon nan fòm lan I‐9 oswa “E‐Verify” (verifikasyon
elektwonik) Abi Dokiman
Ki sa ki se abi dokiman ?
Abi Dokiman a se lè yon patwon, lè l’ap verifye elijibilite pou anplwa, mande plis oswa diferan
dokiman pase sa lwa federal lan mande, rejte dokiman ki valab yo, oswa mande dokiman espesifik
baze sou estati sitwayènte travayè a oubyen orijin nasyonal. Abi Dokiman kapab fèt tou si anplwayè
ou pratike diskriminasyon kont ou lè w ap itilize sistèm verifikasyon elektwonik.
Yon egzanp abi dokiman a se si ou chwazi pou ou montre yon lisans chofè ak kat Sekirite Sosyal lè ou
anboche, men anplwayè w tou mande wè kat rezidan pèmanan w (grinkat).
Ki ajans pou mwen kontakte si mwen vle pote yon chaj diskriminasyon ki baze sou abi dokiman?
Si patwon ou a gen omwen 4 anplwaye nan konpayi an tout antye, ou ta dwe pote plent ak OSC.
Ou ka rele liy dirèk OSC la nan 1‐800‐255‐7688 poze kesyon sou dwa ou yo, oswa vizite sit entènèt
OSC lan nan: www.justice.gov/crt/about/osc

Ou gen Lòt Pwoteksyon!
Dapre lalwa federal yo, ou pwoteje tou fas a diskriminasyon nan travay ki baze sou ras, koulè, sèks,
andikap, relijyon, laj (plis pase 40 ane), ak enfòmasyon jenetik (ki gen ladan istwa medikal fanmi
an).
Si patwon ou a gen omwen 15 anplwaye1 nan konpayi an tout antye (pa sèlman nan kote ou te travay),
ou ta dwe pote plent devan EEOC lan. Ou ka rele 1‐800‐669‐4000 oswa ale sou entènèt
www.eeoc.gov/field pou jwenn biwo lokal ou.
Kèk eta genyen lwa tou ki pwoteje aplikan yo ak anplwaye yo kont diskriminasyon ki baze sou ras,
koulè, sèks, andikap, relijyon, laj (sou yo ak anba 40 ane), oryantasyon seksyèl, estati sitwayènte,
orijin nasyonal, ak estati fanmi, epi baze sou plizyè lòt bagay. Lwa sa yo ka kouvri anplwayè ki gen
mwens pase 15 anplwaye yo.
Nan kèk kote, ou ka kontakte 311 pou jwenn enfòmasyon sou dwa imen lokal ou yo oswa ajans pratik
anbochaj jis ki ranfòse lwa anti‐diskriminasyon. Ou ka eseye tou fouye sou entènèt la pou jwenn
enfòmasyon sou ajans sa yo.

Tan Limit
Si ou panse ou se yon viktim diskriminasyon nan travay, li enpòtan ke ou mande èd imedyatman paske
gen yon peryòd limite kote ou ka depoze yon chaj. Gen kèk lwa ki mande pou ou ranpli yon chaj nan
180 jou, epi w ap pèdi dwa w si ou ret tann!
Pou kesyon sou dwa travay ou, ou ka rele liy dirèk la OSC nan 1‐800‐255‐7688. Liy dirèk la disponib 9
am ‐ 5 pm Tan Lès, Lendi ‐ Vandredi epi ou pral resevwa asistans imedya. Apèl ou kapab anonim si w
chwazi. Entèpretasyon lang disponib tou.
Ou ka rele EEOC tou nan 1‐800‐669‐4000. Li disponib 7 am ‐ 8 pm Tan Lès, Lendi ‐ Vandredi.
Entèpretasyon lang disponib tou.
Si ou pa sèten ki ajans pou ou rele, tanpri rele nenpòt nan nimewo pi wo yo epi nou pral asire ke yo
dirije ou sou bon ajans lan pou èd.
_______________________
1

Pou diskriminasyon laj, patwon‐an dwe gen omwen 20 anplwaye nan konpayi an tout antye.

